Case: 22-1353    Document: 20      Page: 1    Filed: 04/05/2022




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                In re: ARNES BECIROVIC,
                          Appellant
                   ______________________

                         2022-1353
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in No.
 88671022.
                  ______________________

  Before PROST, REYNA, and CUNNINGHAM, Circuit Judges.
 PER CURIAM.
                         ORDER
     Having considered the United States Patent and
 Trademark Office (PTO)’s “Notice of Non-Filing of Certified
 List Due to Lack of Jurisdiction,” ECF No. 14, and appel-
 lant’s response to that notice, ECF No. 19, 1 this court dis-
 misses this appeal for lack of jurisdiction.
     On July 23, 2021, the Trademark Trial and Appeal
 Board affirmed the examiner’s refusal to register the mark
 in Signa ES Karim Omega LLC’s application. Signa ES


     1   Arnes Becirovic appears to be the executive officer
 of Signa ES Karim Omega LLC, the named applicant in
 this matter.
Case: 22-1353    Document: 20      Page: 2    Filed: 04/05/2022




 2                                           IN RE: BECIROVIC




 petitioned the Director of the PTO for reconsideration. On
 November 18, 2021, the PTO issued a petition decision for-
 warding the request to the Board. 2 The PTO informs the
 court that the request remains pending. On December 27,
 2021, appellant filed this appeal.
     Under 28 U.S.C. § 1295(a)(4)(B), this court has “exclu-
 sive jurisdiction” over “an appeal from a decision of” the
 “Under Secretary of Commerce for Intellectual Property
 and Director of the United States Patent and Trademark
 Office or the Trademark Trial and Appeal Board with re-
 spect to applications for registration of marks and other
 proceedings as provided in section 21 of the Trademark Act
 of 1946 (15 U.S.C. 1071).”
      There is no final decision by the Board or the Director
 for purposes of judicial review at present. The timely filing
 of a request for reconsideration of the Board’s July 2021
 decision rendered that decision “nonfinal for purposes of ju-
 dicial review.” Odyssey Logistics & Tech. Corp. v. Iancu,
 959 F.3d 1104, 1109 (Fed. Cir. 2020) (quoting Stone v. INS,
 514 U.S. 386, 392 (1995)). The November 2021 decision of
 the PTO is likewise not a final action. That decision merely
 referred the reconsideration request to the Board, which
 hardly “mark[s] the consummation of the agency’s deci-
 sionmaking process.” Odyssey, 959 F.3d at 1109 (quoting
 Smith v. Berryhill, 139 S. Ct. 1765, 1775–76 (2019)) (alter-
 ation in original).
     Accordingly,




     2   The PTO’s decision initially stated that the Direc-
 tor did not have authority to review final Board decisions.
 On February 18, 2022, the PTO issued a corrected petition
 decision clarifying that the rules do not authorize reconsid-
 eration requests to be made through petitions.
Case: 22-1353       Document: 20    Page: 3    Filed: 04/05/2022




 IN RE: BECIROVIC                                            3



     IT IS ORDERED THAT:
     (1) The appeal is dismissed.
     (2) Each side shall bear its own costs.
                                    FOR THE COURT

April 5, 2022                       /s/ Peter R. Marksteiner
    Date                            Peter R. Marksteiner
                                    Clerk of Court